UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 99-6577



In Re: KEENAN KESTER COFIELD,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                          (CA-96-2885-MJG)


Submitted:   June 17, 1999                  Decided:   June 25, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Keenan Kester Cofield, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keenan Kester Cofield has filed a petition for a writ of man-

damus seeking this Court to review an order of the district court

denying his motion to remand. In his mandamus petition, Cofield

fails to establish that he has a clear right to the relief sought.

See In re First Fed. Sav. & Loan Ass'n., 860 F.2d 135, 138     (4th

Cir. 1988); see also In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).     We therefore grant Cofield’s motion to proceed in forma

pauperis but deny his petition for a writ of mandamus.   We deny the

motion to appoint counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                  PETITION DENIED.




                                 2